MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                   FILED
      regarded as precedent or cited before any                                           Dec 29 2020, 8:21 am

      court except for the purpose of establishing                                            CLERK
      the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                             Court of Appeals
                                                                                               and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Jeffrey A. Flores                                       Justin R. Key
      Madison, Indiana                                        Nicholas S. Veroff
                                                              Goldberg Simpson, LLC
                                                              Jeffersonville, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Jason Mitchell,                                         December 29, 2020
      Appellant-Petitioner,                                   Court of Appeals Case No.
                                                              20A-DR-1211
              v.                                              Appeal from the Scott Circuit
                                                              Court
      Kala Burdo,                                             The Honorable Vicki L.
      Appellee-Respondent.                                    Carmichael, Special Judge
                                                              Trial Court Cause No.
                                                              72C01-1608-DR-120



      Mathias, Judge.


[1]   Jason Mitchell (Father) appeals an order from the Scott Circuit Court that

      granted Kala Burdo’s (Mother) request for relocation to Florida and modified

      physical custody and parenting time as to their two children.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020             Page 1 of 17
[2]   We affirm.


                                   Facts and Procedural History
[3]   Mother and Father were married in Florida in 2006 and have two children

      together: L.M., born in 2007 and X.M., born in 2014 (Children). The Children

      were born in Florida and the family lived there until February 2015, 1 when they

      moved to Scott County, Indiana. Father’s father had given them a house, and

      the couple wanted to “get away” to work on their relationship. Tr. pp. 33–34.


[4]   Approximately eighteen months later, in August 2016, the parties filed for

      divorce. The court subsequently entered an order dissolving the marriage and

      set a hearing to resolve custody and parenting time. After that hearing, the

      court, in August 2017, entered an order awarding the parties joint legal custody

      and awarding Mother primary physical custody “with the understanding and

      expectation that she may relocate to Florida.” Appellant’s App. p. 45. Mother

      had made “it clear” that, if granted custody, she intended to return. Id. at 44.


[5]   But those plans soon changed. Mother was “promoted through her

      employment with a significant pay raise and more benefits” and was “not

      eligible for a transfer to Florida until July 2018.” Id. at 40. So, in September

      2017, Mother filed a petition requesting she be named the primary custodian




      1
       In 2011 or 2012, the family moved to Indiana, Tr. p. 32, but they returned to Florida a few months later, id.
      at 32–33.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020                 Page 2 of 17
      until her scheduled move. Father subsequently filed his own petition to modify

      custody, and the court2 held a hearing in April 2018.


[6]   On April 17, 2018, the court entered an order in which the parties agreed to

      share physical and legal custody of the Children, with Father being named the

      primary custodian. Then, in August, Father filed a petition requesting

      emergency custody and suspension of Mother’s parenting time. Four days later,

      Mother filed a motion to modify custody and a notice of her intent to relocate

      to Florida. This period of litigation revolved around a suicide attempt by then-

      ten-year-old L.M while she was under Father’s care. At the time of the incident,

      L.M. and Mother were “having issues.” Tr. p. 48. After a September 2018

      hearing, the court ordered Mother’s parenting time with L.M. suspended 3 but

      directed Mother to be “included in therapy sessions” and meetings with the

      Children’s guardian ad litem (GAL). Appellant’s App. p. 15. A few months

      later, the court entered an order reinstating Mother’s parenting time with L.M.


[7]   In January 2020, Mother filed a motion that included a notice of her intent to

      relocate to Bradenton, Florida and requested modification of physical custody

      and parenting time. In the motion, Mother explained that “Florida is where the

      parties and the [Children] primarily resided during the marriage and is the

      location where most of the parties’ and [C]hildren’s relatives reside.” Id. at 29–




      2
        In October 2017, Judge Vicki Carmichael was appointed special judge in this case, and she has served in
      that role throughout the remainder of these proceedings.
      3
          Mother’s parenting-time schedule with X.M. was “reinstated immediately.” Appellant’s App. p. 15.


      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020               Page 3 of 17
       30. Father timely objected to the proposed relocation and filed his own motion

       to modify custody.


[8]    The court held an evidentiary hearing on June 4, where the court heard

       testimony from Mother, Father, and the GAL. During the hearing, the GAL

       remarked that Mother “has been wanting to move back to Florida for a long

       period of time,” that “a majority of the family members [are] in Florida,” and

       that she believed relocation was in the Children’s best interests. Tr. pp. 47, 49.

       Twelve days later, the court issued a detailed order granting Mother’s request to

       relocate and modifying physical custody and parenting time. Father now

       appeals.


                                          Standard of Review
[9]    We review custody modifications for an abuse of discretion. In re Paternity of

       J.J., 911 N.E.2d 725, 727 (Ind. Ct. App. 2009). The trial court here—at Father’s

       request—entered special findings of facts and conclusions of law, and thus, we

       will find an abuse of discretion if the court’s judgment is clearly erroneous. Kirk

       v. Kirk, 770 N.E.2d 304, 307 (Ind. 2002). A judgment is clearly erroneous when

       (1) there is no evidence supporting the findings, (2) the evidence-based findings

       do not support the judgment, or (3) the trial court applied the wrong legal

       standard. K.I. ex rel. J.I. v. J.H., 903 N.E.2d 453, 457 (Ind. 2009).


[10]   In reviewing the court’s findings and conclusions, “due regard shall be given to

       the opportunity of the trial court to judge the credibility of the witnesses.” Ind.

       Trial Rule 52(A). We consider the evidence in the light most favorable to the

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 4 of 17
       court’s decision, and we will not reweigh the evidence or substitute our

       judgment for that of the trial court. Best v. Best, 941 N.E.2d 499, 503 (Ind. 2011).

       Such deference is particularly important here as there is a heightened “concern

       for finality in custody matters,” Baxendale v. Raich, 878 N.E.2d 1252, 1258 (Ind.

       2008), and the trial court—by directly interacting with the parties—was in “a

       superior position ‘to assess credibility and character through both factual

       testimony and intuitive discernment.’” Gold v. Weather, 14 N.E.3d 836, 841

       (Ind. Ct. App. 2014) (quoting Best, 941 N.E.2d at 502), trans. denied.


                                      Discussion and Decision
[11]   Under certain circumstances, such as those here, a parent that intends to

       relocate must file a timely notice of that intent. Ind. Code §§ 31-17-2.2-1, -3.

       The nonrelocating parent can then respond in one of the three ways outlined in

       Section 31-17-2.2-5(a). Here, Father proceeded under the third option, which

       requires the nonrelocating parent to file the following: a statement objecting to

       the relocation; a motion that requests both an order preventing relocation and a

       modification of an existing court order; and a request for a hearing on the

       motion. Id. § -5(a)(3). At the hearing, the relocating parent initially bears the

       burden of proving that the “proposed relocation is made in good faith and for a

       legitimate reason.” Id. § -5(e). If this burden is met, it shifts to the nonrelocating

       parent to “show that the proposed relocation is not in the best interest of the

       child.” Id. § -5(f).




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 5 of 17
[12]   The trial court here found that Mother proved that her relocation proposal was

       made in a good faith and for a legitimate reason. And the court then

       determined that Father failed to establish that relocation would not be in the

       Children’s best interests. Father challenges both conclusions, arguing that they

       are clearly erroneous and thus an abuse of the court’s discretion; and he asserts

       that the court’s order impermissibly infringes on his constitutional right to

       parent. We disagree and address each of Father’s contentions in turn.


                I. The trial court did not err in concluding that Mother’s relocation
                    proposal was made in good faith and for a legitimate reason.

[13]   As both parties correctly point out, there is “no specific formula” for

       determining when a parent’s relocation proposal is made in good faith and for a

       legitimate reason. Appellant’s Br. at 9; Appellee’s Br. at 14. That said, our court

       has recognized that this requirement must not pose “an inordinately high bar.”

       Lynn v. Freeman, 157 N.E.3d 17, 25 (Ind. Ct. App. 2020) (citing T.L. v. J.L., 950

       N.E.2d 779, 788 (Ind. Ct. App. 2011)). To clear this bar, the relocating parent

       must “demonstrate an objective basis—that is, ‘more than a mere pretext’—for

       relocating.” Gold, 14 N.E.3d at 842. Here, the court did not err in finding that

       Mother cleared that bar.


[14]   Father broadly asserts that Mother “has not proven a legitimate, genuine basis

       for relocation.” Appellant’s Br. at 9. We find, however, that the trial court

       made several findings to support its conclusion that Mother demonstrated “an

       objective basis” for relocating. More specifically, the court found that: Mother

       has declared her intent to relocate to Florida for years; both Mother and Father

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 6 of 17
       have several family members living in Florida; and the Children are familiar

       with the area and have good educational opportunities. Appellant’s App. pp.

       25, 27–28. As shown below, ample evidence in the record supports those

       findings, which in turn support the court’s conclusion that Mother’s relocation

       proposal was made in good faith and for a legitimate reason.


[15]   In August 2017, soon after the parties divorce was finalized, the court issued an

       order awarding Mother primary custody and granting her permission to

       relocate to Florida within sixty days. Id. at 45. Though it’s true that Mother did

       not relocate at that time, it is also true—as the court observed here—that

       Mother’s current relocation request “is not a surprise to anyone.” Id. at 28.

       Indeed, the GAL testified that Mother “has been wanting to move back to

       Florida for a long period of time.” Tr. p. 47. And, as the court learned

       throughout the hearing, Mother has an objective basis for wanting to return.


[16]   The family lived in Florida—with the exception of a few months—from

       November 2006 until February 2015. Several of the parties’ family members

       reside in the state, including: Mother’s parents, siblings, aunts, uncles, and

       cousins; and Father’s mother and stepfather, an uncle, and a cousin. As we

       have observed on several occasions, moving to be closer to family can be an

       objectively good-faith reason for relocation. See, e.g., T.L., 950 N.E.2d at 787–

       88 (collecting cases). In addition, the Children were born in Florida, and L.M.

       specifically has spent the majority of her life there. They have returned to visit

       on several occasions and are “very familiar with everything” in the area. Tr. p.



       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 7 of 17
       85. And the Children have been accepted into “very good” schools that Mother

       is already familiar with. Id. at 71–73, 76–77.


[17]   In short, the trial court’s evidence-based findings support its conclusion that

       Mother’s proposed relocation to Florida was made in good faith and for a

       legitimate reason. That conclusion is therefore not clearly erroneous. We now

       turn to the court’s other challenged conclusion—that relocation would be in the

       Children’s best interests.


          II. The trial court did not err in concluding that that relocation would be in
                                    the Children’s best interests.

[18]   In determining whether relocation is in a child’s best interests, the trial court

       must consider the following factors:


               (1) The distance involved in the proposed change of residence.


               (2) The hardship and expense involved for the nonrelocating
               individual to exercise parenting time or grandparent visitation.


               (3) The feasibility of preserving the relationship between the
               nonrelocating individual and the child through suitable parenting
               time and grandparent visitation arrangements, including
               consideration of the financial circumstances of the parties.


               (4) Whether there is an established pattern of conduct by the
               relocating individual, including actions by the relocating
               individual to either promote or thwart a nonrelocating
               individual's contact with the child.


               (5) The reasons provided by the:

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 8 of 17
                       (A) relocating individual for seeking relocation; and


                       (B) nonrelocating parent for opposing the relocation of the
                       child.


               (6) Other factors affecting the best interest of the child.


       I.C. § 31-17-2.2-1(c). The final category refers to the statutory factors, found in

       Indiana Code section 31-17-2-8, that a trial court must consider when making a

       custody determination, which include: the child’s age and sex; the parents’

       wishes; the child’s wishes; the child’s relationship with parents, siblings, and

       any other person affecting the child’s best interests; the child’s adjustment to

       home, school, and the community; and the mental and physical health of all

       individuals involved.


[19]   Here, the trial court concluded that “it is in the [C]hildren’s best interests at this

       time to allow Mother to relocate to Florida.” Appellant’s App. p. 28. Father

       asserts that the court “did not substantively account for the best interests” as

       required by statute “as the evidence does not support the move is in the

       [C]hildren’s best[]interests.” Appellant’s Br. at 10. Contrary to Father’s claim,

       our review of the record reveals that the trial court thoroughly considered each

       statutory factor and included evidence-based findings—none of which Father

       specifically challenges—that ultimately support the court’s best-interests

       conclusion.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 9 of 17
       A. Distance Involved

[20]   Mother explained that the approximate distance from Scott County, Indiana—

       where Father lives—to Bradenton, Florida is 914 miles, which is about a

       thirteen-hour drive. Tr. pp. 91–99. The court acknowledged that “[t]he distance

       involved is great,” but found that it “is not so great . . . that the parties could

       not make it work.” Appellant’s App. p. 26. That finding is supported by ample

       evidence in the record, including Mother’s testimony that she would meet

       Father at “a halfway point” or otherwise comply with “whatever the Court

       decides.” Tr. p. 80.

       B. Hardship and Expense on Father

[21]   Father explained that relocation would be a hardship in two ways: (1) he would

       no longer be able to spend half of his time with the Children; and (2) he “can’t

       afford to keep going to Florida to see the kids.” Id. at 12–13. The court

       acknowledged each hardship by providing Father with parenting time as

       recommended by the GAL and giving Father several feasible options to

       exercise that parenting time. Appellant’s App. pp. 26, 28–29. In terms of

       Father’s ability to afford travel-related expenses, we acknowledge that he is on

       disability. But we also note that Father recently held a part-time job and

       expressed a desire to work again “in the near future.” Tr. p. 18. Further,

       Mother is not requesting financial support from Father, see id. at 82–83, and

       thus any additional money he earns could be used to see the Children in person.

       All of this evidence supports the court’s finding that, while the travel options

       “are difficult,” they are not “unduly burdensome.” Appellant’s App. p. 26.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 10 of 17
       C. Feasibility of Preserving Father’s Relationship with the Children

[22]   Father expressed understandable concern that relocation would cause a strain

       on the bond that he shares with the Children. Tr. pp. 31–32. The court

       acknowledged that “the relationship between the parties and the [C]hildren”

       will change, Appellant’s App. p. 27, and we too are sympathetic to Father’s

       unease. Yet, any relocation will affect the relationship between a child and a

       devoted nonrelocating parent. See T.L., 950 N.E.2d at 789 (observing that a

       significant adverse effect on a nonrelocating parent’s relationship with their

       children “cannot be determinative” or the statute “would never allow for a

       long-distance move”). And with current technology, “[p]hysical distance does

       not prevent parents . . . from communicating effectively about education, health

       care, religion, and other aspects of a child’s upbringing.” In re Paternity of

       W.R.H., 120 N.E.3d 1039, 1042 (Ind. Ct. App. 2019). The trial court echoed

       this sentiment, noting that, “[w]ith today’s technology,” the close relationship

       the Children share with each parent “should not change with relocation.”

       Appellant’s App. p. 27. To that end, Mother testified that she would

       “absolutely” be willing to ensure Father “has some regular communication”

       with the Children via Facetime or Zoom. Tr. p. 81. All of this evidence

       supports the trial court’s finding that the Children could “maintain daily

       contact” with Father. Appellant’s App. p. 27.4




       4
        We also note that, per this factor’s requirement, the court considered the parties’ financial circumstances.
       Appellant’s App. p. 27.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020                 Page 11 of 17
       D. Pattern of Conduct by Mother to Thwart or Promote Father’s Contact with the
          Children

[23]   Father complained that Mother had “been undermining [his] authority with

       [the Children] . . . on a lot of things.” Tr. p. 13. Mother disagreed with Father’s

       allegations on that point, and the GAL did not believe that Mother had

       undermined or attempted to undermine Father in anyway. Id. at 46–47. After

       hearing this evidence, the court acknowledged Father’s claim “that Mother is

       not supportive of his role as Father,” but found it did not show “an established

       pattern that parenting time would be thwarted.” Appellant’s App. p. 27. Indeed,

       Father testified that Mother “is a good person.” Tr. p. 35. And, as noted above,

       the court heard Mother unequivocally express a willingness to promote Father’s

       contact with the Children if they moved.

       E. Reasons for Seeking or Opposing Relocation

[24]   Father opined that the Children “shouldn’t move to Florida” because “they’ve

       already been established here.” Tr. p. 21. Yet, the evidence favorable to the

       court’s judgment belies Father’s assertion. The GAL testified that only L.M.

       was involved in any extracurricular activities at the time: she played basketball,

       which had recently ended; and she participated in show choir, which she was

       set to continue in Florida. Further, the Children were born in Florida, and L.M.

       has lived there for a majority of her life. As Mother explained, “they’re very

       familiar with everything down there.” Id. at 85. And though a few of Father’s

       family members live in Indiana, the GAL explained that “a majority of the

       [parties’] family members” are in Florida. Id. at 47.


       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 12 of 17
[25]   In addition, Mother’s return to Florida has been years in the making. The GAL

       noted that Mother “has been wanting to move to Florida for a long period of

       time,” id., and the court similarly found that “Mother has discussed relocation

       back to Florida since the time the divorce was filed,” Appellant’s App. p. 27.

       The GAL also, after providing several reasons, expressed her belief that it

       would be in the Children’s “best interest[s] to be able to go back to Florida.” Tr.

       p. 48. This sentiment supports the court’s finding that the GAL “clearly believes

       relocation is appropriate.” Appellant’s App. p. 27.

       F. Other Factors Affecting Best Interests

[26]   The trial court also received evidence on the relevant factors outlined in Section

       31-17-2-8 and made the following findings: (1) both Mother and Father have

       several family members in Florida; (2) L.M. had a discussion with Father in

       which she expressed her desire to move and her excitement for her new school;

       (3) the Children will be attending schools Mother is familiar with; (4) both

       Mother and Father involved the Children in custody and parenting time

       decisions; and (5) “[t]here is actually little to prevent Father from moving back

       to Florida.” Id. at 28.


[27]   Father does not specifically challenge any of these findings; he instead baldly

       asserts that the court must consider “[t]he interaction and interrelationship of

       the child with the child’s parents” as well as the Children’s “adjustment to

       home, school and community” Appellant’s Br. at 14–15 (citing I.C. §§ 31-17-2-

       8(4)(A), -8(5)). Yet as we have already explained—with several examples

       above—the trial court did consider both factors; the court just highlighted

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 13 of 17
       different evidence and weighed it differently than Father would have liked. This

       is not a basis for finding error in the court’s best-interests determination. See

       D.C. v. J.A.C., 977 N.E.2d 951, 957 (Ind. 2012).


[28]   In sum, the trial court thoroughly considered each statutory factor and issued

       evidence-based findings supporting its ultimate conclusion that relocation

       would be in the Children’s best interests. That conclusion is therefore not

       clearly erroneous. In closing, we turn to Father’s final argument—that the trial

       court’s decision infringes on his constitutional rights.


           III. The trial court’s decision does not impermissibly intrude on Father’s
                                    constitutional right to parent.

[29]   Father contends that the trial court’s decision “impermissibly encroaches on his

       [c]onstitutional rights as a parent.” Appellant’s Br. at 16. His argument seems

       to focus on the fact that the relocation statutes—and caselaw interpreting

       them—allows Mother to obtain primary physical custody without needing to

       demonstrate a “substantial change” in circumstances, which is required for

       other custody modifications, I.C. § 31-17-2-21(a) (referencing the factors in I.C.

       §§ 31-17-2-8, -8.5). And, in Father’s view, such a result “is an impermissible

       intrusion upon” his constitutional right to parent. Appellant’s Br. at 17. He is

       incorrect.


[30]   Over a decade ago, our supreme court provided several reasons why a

       relocation-driven custody modification does not require a “substantial change”




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 14 of 17
       in any of the factors listed in Section 31-17-2-8. Baxendale, 878 N.E.2d at 1256–

       57. The Baxendale Court explained,


                In most cases the need for a change in a Section 8 factor is likely
                to be academic because a move across the street is unlikely to
                trigger opposition, and a move of any distance will likely alter
                one of the Section 8 factors. For example, Section 8 requires
                evaluation of the effect of relocation on the interaction between
                the child and other individuals and the community. It is hard to
                imagine a relocation of any distance where there is no effect on
                the “interaction” of parents, etc. with the child or the child’s
                adjustment to home, school, and community.


       Id. at 1257. Thus, our supreme court has already rejected Father’s argument

       that relocation “begs for the custody-modification approach.” Appellant’s Br. at

       16.5 And even if we agreed with Father that the good-faith-and-legitimate test—

       under Section 31-17-2.2-5(e)—is “relatively easy,” Father has not shown how it

       is any “easier” than if relocation instead called for a “substantial change” in

       circumstances, which is “likely to be academic,” Baxendale, 878 N.E.2d at 1257.


[31]   The Baxendale Court also described why the relocation statutes adequately

       account for a nonrelocating parent’s constitutional right to parent. Ultimately,

       the “fundamental point . . . is that a relocation may or may not have significant

       effects on the child’s best interests.” Id. (emphasis added). The court later



       5
        In making this argument, Father posits that, since Baxendale, “a diligent search revealed no cases where the
       grant, or denial of relocation by the trial court was ultimately overturned[.]” Appellant’s Br. at 16. He is
       again mistaken. For a published decision, we direct Father to Paternity of X.A.S. v. S.K., 928 N.E.2d 222 (Ind.
       Ct. App. 2010), trans. denied, and our research also revealed several unpublished decisions reversing a trial
       court’s relocation decision.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020                 Page 15 of 17
       explained, when specifically addressing the parent’s constitutional challenge,

       “that the child’s interests are powerful countervailing considerations that cannot

       be swept aside as irrelevant in the face of” either parent’s constitutional

       interests—including a nonrelocating parent’s constitutional right to parent. Id.

       at 1259. And our relocation statutes sufficiently address that right “by

       considering whether the relocation is indeed bona fide, and explicitly

       acknowledging the child’s interests and the effect on” the nonrelocating parent.

       Id. at 1259–60. Put another way, a nonrelocating parent’s constitutional right to

       parent “may be impinged upon where such relocation is not in the children’s

       best interests.” In re Paternity of Ba.S., 911 N.E.2d 1252, 1257 (Ind. Ct. App.

       2009).


[32]   Simply put, while we agree with Father that there “is no evidence in the record

       [that he] has ever done anything wrong,” Appellant’s Br. at 16, that fact is

       largely irrelevant here. What matters is whether Mother’s good-faith proposed

       relocation was in the Children’s best interests. And the trial court determined it

       was. If Father had shown that was not true, then the court would have found

       otherwise. Or if Father had shown that the court’s best-interest conclusion was

       clearly erroneous, we would reverse. But he has failed to make either showing. 6




       6
         Father also contends that he “suffers the burden demonstrate” relocation is not in the Children’s best
       interests. Appellant’s Br. at 17. To the extent that Father is challenging the burden-shifting language in
       Section 31-17-2.2-5(e), this is a matter to be taken up with our legislature.

       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020                  Page 16 of 17
       Thus, Father has not suffered an “impermissible intrusion” on his constitutional

       right to parent.


                                                Conclusion
[33]   The trial court did not err in granting Mother’s request to relocate and

       modifying both custody and parenting time. And that judgment does not

       impermissibly infringe on Father’s constitutional right to parent.


[34]   We affirm.


       Altice, J., and Weissmann, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-DR-1211 | December 29, 2020   Page 17 of 17